NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                       DEC 21 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 17-30126

               Plaintiff - Appellee,             D.C. No. 6:06-cr-00008-CCL

  v.
                                                 MEMORANDUM*
MARCUS DEAN,

               Defendant - Appellant.


                    Appeal from the United States District Court
                            for the District of Montana
                    Charles C. Lovell, District Judge, Presiding

                           Submitted December 18, 2017**

Before:        WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

       Marcus Dean appeals from the district court’s judgment and challenges the

11-month sentence imposed upon revocation of his supervised release. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Dean argues that the district court erred by failing to consider the exception

to imprisonment listed in 18 U.S.C. § 3583(d) and, in turn, by not sentencing Dean

to drug treatment instead of imprisonment, as requested. We review for plain

error, see United States v. Rangel, 697 F.3d 795, 800 (9th Cir. 2012), and conclude

that there is none. Even if Dean is correct that the district court could have ordered

substance abuse treatment in lieu of imprisonment, the record reflects that it would

not have done so. See United States v. Dallman, 533 F.3d 755, 762 (9th Cir. 2008)

(to show plain error, defendant must show “a reasonable probability that he would

have received a different sentence” absent the error). Contrary to Dean’s

contention, the record shows that the court considered his request for substance

abuse treatment, as well as his alternative request for a 5-month sentence, and

concluded that an 11-month sentence was warranted. The court’s reasons for

imposing the high-end sentence are apparent from the record. See United States v.

Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en banc). Moreover, in light of the 18

U.S.C. § 3583(e) sentencing factors and the totality of the circumstances, including

Dean’s history on supervision, the sentence is substantively reasonable. See Carty,
520 F.3d at 993.

      AFFIRMED.




                                           2                                    17-30126